Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response filed on October 13, 2022, has been entered. Claims 1 – 3, 5, 8 – 13, 15 – 23, 25, 26, 28, 29, 32 – 36, 38 – 41, 44 – 48, and 50 – 52 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5, 8 – 13, 15 – 23, 25, 26, 28, 29, 32 – 36, 38 – 41, 44 – 48, and 50 – 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (2020/0131697) in view of Leonard et al. (7,816,288) and Van Emden et al. (7,682,994).
	Wong et al. is drawn to a tri-knit comfort fabric made from three different yarns knit together (abstract). Wong et al. teaches that the fabric includes a top layer, middle layer, and a bottom layer (paragraph 4). Further, Wong et al. suggests that the fabric is improvement over two-thread fabrics such as polyester and spandex fabrics, because the polyester component can be reduced allowing for Modal fibers to be used which have good softness and excellent hygroscopicity (paragraph 6). Further, the examples disclose that the intermediate yarn is preferably a Spandex yarn that comprises a small amount of the total fabric, 4%, 3%, and 5% respectively (Paragraph 20, 26, and 32). In addition, the top and bottom yarns can include polyester fibers, modal fibers, or blends of polyester and modal fibers. Further, Wong et al. teaches that the addition of modal fibers in the three yarn knit structure improves the wicking function in the fabric and produces a quick drying fabric (paragraph 40). Thus, it would have been obvious to one having ordinary skill in the art to form the three knit fabric from a three yarn combination with a 100% polyester yarn (as taught in Embodiment 3), a 100% spandex yarn (as taught in Embodiments 1 – 3), and a blended fiber comprising a blend of polyester and modal fibers (as taught in Embodiment 1), wherein the spandex yarn is the middle yarn and the other yarns are in the outer layers, since Wong et al. discloses that the improved properties occur when polyester fibers are reduced to be replaced with modal fibers and Wong et al. teaches that the Spandex yarn is preferred in the middle layer.
	While Wong et al. discloses that the fabric has improved wicking properties, Wong et al. fails to teach that the wicking properties are a result of the fiber shape or capillary action. Leonard et al. is drawn to a fabric with moisture wicking properties (abstract). Leonard et al. discloses that the fibers have non-round shapes, such as star shaped or clover, creating wicking channels which promote and enhance moisture transport away from the user’s skin (column 5, lines 5 – 15). The star shape is shown as having four lobes and is considered to be equivalent to X –shape (Figure 2). Van Emden et al. is drawn to fabric with wicking properties. Van Emden et al. discloses that wicking means are known in the art (column 4, line 43 – column 5, line 20). Further, Van Emden et al. discloses that wicking means can include chemical treatments applied to fibers, structure of fibers (i.e. cross shape) such as wicking channels or wicking fibers or yarns (column 11, line 54 – column 12, line 10). The cross shape fiber is considered to be equivalent to an X-Shaped fiber. Thus, it would have been obvious to one having ordinary skill in the art to enhance the moisture transport and wicking properties by creating wicking channels in the fiber structure, as is known in the art and taught by Leonard et al. and Van Emden et al., in the fabric of Wong et al. by using non-circular star shaped or X-shaped cross sections in the polyester fibers of Wong et al. that are next to the user’s skin to improve the wicking properties of the fabric. 
	Additionally, it is noted that Wong et al. is not required to teach what is known. In the present case Wong et al. does not teach the specific yarn construction and size of the yarn in the embodiments. The Office take official notice that how to make yarns and choosing yarn sizes for wicking and comfort garments is well known in the art. Further, yarns are known to be made from either filaments or fibers to make filament yarns or spun yarns respectively. Leonard et al. teaches that the yarns in the invention are continuous filament yarns with a size between 30 and 100 denier (claim 1). Further, Van Emden et al. teach that the yarns used in the fabric can include spun yarns with count of about 10 to 50 metric count. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the yarn size and yarn construction, i.e., filament or spun yarns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would be motivated to choose from known size ranges and yarns constructions for wicking garments and fabrics to make tri-knit comfort fabric of Wong et al. 
	While Wong et al. teaches general amounts of the yarns and fiber types on the entire fabrics, Wong et al. teaches general amounts of yarns in the knit fabric and fiber types in the yarn blend. Wong et al. suggests that the spandex yarn is between 3 and 5% of the fabric. Thus, the other yarns would be up to 97% of the fabric. Further, in the examples the outer layer can be 9%, 39%, 43%, 53%, 58%, and 86% of the total fabric. Thus, Wong et al. suggests to one having ordinary skill in the art that the outer yarns can vary in total amount of the fabric which would determine the overall properties of the final product. Further, the polyester/Modal blended yarn is taught as having 37% of the total fabric as polyester and 6% of the total fabric as modal fibers. Thus, the amount of modal in the yarn is about 14% and the amount of polyester fiber in the yarn is about 86%. It would have been obvious to one having ordinary skill in the art to choose a blended yarn with similar amounts of modal and polyester fibers. Further, the amount of each material and the amount of each yarn in the fabric will directly influence the properties of the final fabric since the modal fibers will influence comfort and the polyester fibers will influence wicking and drying properties. Thus, one of ordinary skill in the art would be motivated to choose the amounts of the fibers and the yarns within the fabric based on the desired end products in the fabric. Thus, claims 1 – 3, 5, 8 – 11, 13, 15 – 23, 25, 26, 28, 29, 32, 34 - 36, 38 – 40, 44, and 46 – 48 are rejected.
	Wong et al. fails to teach the specific shape of the modal fibers.  It would have been an obvious matter of design choice to use square shaped fibers, since such a modification would have involved a mere change in the shape of a component.  Further, as set forth above, the different shapes can create wicking channels which improves the wicking properties of the yarns. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Thus, claims 12 is rejected.
	Also, the prior art fails to teach the specific knit structure used to make the three-layer knit fabric. However, one of ordinary skill in the art would know that the three-layered fabric can be made from known double layer fabrics such as double jersey, pique terry, jacquard, pointelle, etc. Thus, it would have been obvious to one having ordinary skill in the art to use known double knit structures as the three-layered knit structure in the fabric of Wong et al. Thus, claims 33, 41, and 45 are rejected. 
	Finally, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, the claims drawn to how the fabric is used or what the fabric could be made into, claims 50 – 52, are rejected with the parent claims since these claims fail to recite any structural features which would distinguish the end uses from the fabric structure recited in the parent claims. Thus, claims 50 - 52 are rejected.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  The applicant argues that the Examiner did not fully appreciate the declaration filed on April 18, 2022. Further, it is the applicant’s position that the results filed on the declaration are sufficient to show unexpected results and the Examiner erred by not giving more weight to arithmetic mean values. However, one cannot rely on arithmetic mean alone to determine statistical significance. And while an arithmetic might show trends, data analysis also requires reviewing the amount of error within a population group to evaluate the likelihood that the results will be repeated. In other words, the amount of variation and error in your results are also critical to determining statistical significance, which is usually expressed as p-value. The applicant’s results only provide arithmetic mean and do not address repeatability of the results or error in the results. Further, the mean value is based on extremely small sample sizes since he sample was tested only three times. Therefore, the individual results and the difference in the results in an individual sample is important to determining unexpected results. As set forth previously, the results presented by the applicant are not persuasive of unexpected results since the test results of Wong’s Embodiment 3 have similar results to the results of the applicant’s test results. 
	Further, the results are not sufficient to show unexpected results since the rejection argues that Wong teaches that goal of the invention is to improve softness, comfort, hygroscopicity, and moisture wicking in three thread polyester and spandex fabric by adding a material such as modal fiber (paragraph 6). In another portion of the disclosure, Wong teaches that one of skill in the art can add Modal, acrylic, or cotton fibers to improves these properties (paragraph 40). The evidence provided by the applicant shows that the embodiment with polyester, modal, and spandex has the most improved moisture properties. Thus, were one of ordinary skill in the art to evaluate the three embodiments disclosed by Wong for moisture transport and comfort properties, the results would show that using modal mixed with polyester and spandex produced the best moisture transport properties. Therefore, the testing performed by the applicant further demonstrates that the improved moisture properties would be an expected result of using only polypropylene, modal, and spandex fibers to produce the knit product. 
	Therefore, as argued above, one of ordinary skill in the art would be motivated to use create a 3-yarn knit fabric, with polyester outer yarns and a spandex middle yarn, by replacing some of the p[polyester fibers with modal fibers in one of the polyester yarns based on the teaching of Wong, to improve the moisture properties and comfort properties of the fabric. Wong discloses that polyester spandex fabric can be improved by adding a fiber such as modal to one of the polyester fibers to have a blended yarn. Further, the performance of the three embodiments taught by Wong show that the polyester, modal, spandex fabric has the best moisture properties. Therefore, the claimed invention is obvious over the teachings of Wong.
	Additionally, the evidence provided by the applicant is not considered to be commensurate in scope with the claimed subject matter since the claims do not recite a specific level of thermal resistance or water vapor resistance is present in the claimed fabric. The water vapor properties and thermal resistance properties are not commensurate in scope with the claimed invention.
	Finally, the applicant’s evidence needs to be commensurate with the entire claimed range. The applicant’s inventive sample includes a first yarn that is 60% of the weight of the fabric, which is claimed to range from 45% to 75%. Further, the amount of modal can range from 5% - 25% and the polyester in the blend ranges between 75% and 95%. The tested sample has 8.4% modal fiber and 91.6% polyester fiber. And the third yarn is claimed as being between 20% and 50% of the total fabric weight, and is 35% of the total weight of the tested sample. The single sample is not sufficient to demonstrate that the improved properties are significantly better than the properties in the prior art. How will the properties change if the amount of each yarn or the amount of the fibers in the blended yarn changes to be at the higher or lower end of the claimed weight ranges? It has been found that the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Therefore, the evidence is not commensurate in scope the with claimed subject matter and is not sufficient to show unexpected results. Thus, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
October 27, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789